DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 
37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 Remarks
In response to communication files on June 18, 2020, claims 1, 10-12, and 19 are amended by applicant's request. Therefore, claims 1-21 are presently pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-10,  12-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vaittinen et al (US Pub. 2011/0283223) (Eff. filing date of app: 5/16/2010) (Hereinafter Vaittinen) in view of Lymperopoulos et al (US Pub, 2012/0143859) (Eff. filing date of app: 6/7/2012) (Hereinafter Lympero).

As to claim 1, Vaittinen teaches a method in a computing system for automatically generating a geographic imagery tour, the method comprising: 
determining, by one or more computing devices, a real-time geographic context indicating a geographic area for a client device according to a current viewport of the client device (see p. 20-22, real time images, imaging device (e.g., camera) at the time of image capture; and fig 1, character 101, user equipment);  
identifying, by the one or more computing devices, one or more groups of tour-able entities from among a set of entities stored in a non-transitory computer-readable knowledge repository (see p. 21, 35, “the point of interest can be a landmark, restaurant, museum, building, bridge, tower, dam, factory, manufacturing plant, space shuttle, etc.”, “using 3D models and 3D mapping information) to insert rich content information relevant to the POI”); and 
generating, by the one or more computing devices, for presentation by the client device, the geographic imagery tour including a visual representation of each entity of the identified one or more groups of tour-able entities  (see p. 25, 36, and 50, “The system 100 saves the POI and the tagged content, and presents to the user most updated content information in the live image view”).

Lympero teaches real time personalized recommendation of locations related entities, in which he teaches each entity in the set of entities being a place of interest (POI) having  a shared relevance to the geographic area (see fig. 1, character 116, related entities…points of interest), each entity in the set of entities assigned a score, each entity in the identified one or more groups of tour-able entities is grouped based on the score (see abstract, “a user see the ranking of location-related entities near a desired location”), wherein the score is based on a further shared relevance of each entity to a temporal entity corresponding to the geographic area (see abstract, “The technique can also filter out or re-rank these location-related entities based on the personal preferences of the person”; see fig. 1, ranking location related entities; p. 4, “the technique only includes a portion of the mobile search logs that correspond to a given time window. Additionally, in one embodiment of the location-related entity ranking technique”; and p. 19, where events are included).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Vaittinen by the teaching of Lympero, because teach each entity in the set of entities being a place of interest (POI) having  a shared relevance to the geographic area…, would enable the  method to present what is popular at this specific location and time window to the user (see p. 8).

one or more groups of tour-able entities to the client device, the compact representation providing an indication of the available geographic imagery tour without including tour content (see Vaittinen p. 22, real time images). 
 
As to claim 4, Vaittinen as modified teaches wherein the geographic imagery tour is generated in response to a request received from the client device, and the request received 
from the client device includes an indication of a tour selected from the compact representation (see Vaittinen, p. 26, “Selecting rich content information in a crowded area on the map can open a list view of all the content in that crowded area, while selecting content on the panorama can open more specific content or list view.” And p. 33, ” The perspective view of the POI can also include graphic representations or tags (e.g., bubbles, icons, images, text, etc.) that provide a link to content related to the POI (e.g., name, address, telephone number, weblink, etc.), which can be selected by the user in the user interface”). 
 
As to claim 5, Vaittinen as modified teaches the method further comprising generating, by the one or more computing devices, the compact representation, wherein the compact representation includes the indication of the availability of the geographic imagery tour without including images, text or audio content of the geographic imagery tour (see Vaittinen, p. 39, “availability information, etc. to the user.” and p. 41, “he application 107 and the content mapping platform 103 receive access information about content, determines the availability of the content based on the access information”). 


As to claim 9, Vaittinen as modified teaches the method further comprising dynamically adjusting the geographic imagery tour upon adjustment of the current viewport to a different 
Viewport (see Vaittinen, fig. 4A-4B, and p. 29, “The field of vision can be adjusted by the user by adjusting the orientation of the user device (e.g., utilizing a compass or other device to determine the change in orientation), by manually manipulating the orientation representation of the field of view on the plan view of the map on the user interface, and/or by manually manipulating the view in the perspective view on the user interface.  The user can switch the plan 
view of the map from the main view portion of the user interface to the preview portion, and thus also switch the perspective view from the preview portion to the main view portion of the user interface.”). 

As to claim 21, Vaittinen as modified teaches wherein the temporal entity is an event that occurred within a time window of a timestamp (see Lympero, p. 4, events in a given time window and p. 8, “at a given location and at a given time to infer the location-related entities that are popular at this specific location and time window”)

Claims 10, 12-14, and 16-20 are rejection under the same rejection as claims 1, 3-5, and 7-9. 
Claims 2 and 11 are rejected under 35 U.S.C. 103 (Eff filing date of app: 10/15/2013) as being unpatentable over Vaittinen in view of Lympero and in further in view of Bakewell et al. (US Pub. 2008/0201227) (Eff filing date of app: 11/7/2007) (Hereinafter Bakewell).

Bake well teaches trip planning, virtual travel, emphasizing a user's ability to tailor complete travel, trip, route, game and touring choices to unique user-specified personal interests, preferences, and special requirements for self and companions (see abstract), in which he teaches wherein the one or two groups of tour-able are further identified according to a tour duration for the geographic imagery tour (see p. 12, “selected sites into preferred order and then the analysis and evaluation of the resulting trip plan in terms of satisfaction, cost of travel and admissions and meals and lodging and shopping, its duration”, p. 13, vendors providing virtual tours, p. 40, “itinerary that meets the user's preferences and special requirements and is optimized for time considerations, duration,” and p. 164).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Vaittinen by the teaching of Bakewell, because wherein the one or two groups of tour-able are further identified according to a tour duration for the geographic imagery tour, would enable the method “for planning a specific trip by showing the flow of information and decisions between the user and the invention database of the universe of opportunities, and the progressive development of an itinerary that meets the user's preferences and special requirements and is optimized for time considerations, duration, budget, reservation availability and suitability, producing a trip plan on paper or in electronic form.” (see p. 164).
Claim 6 and 15 rejected under 35 U.S.C. 103 (Eff filing date of app: 10/15/2013) as being unpatentable over Vaittinen in view of Lympero and in further in view of Chavez (US Pub. 2014/0188851) (Eff. filing date of app: 12/31/2012)

As to claim 6 and 15, Vaittinen does not expressly teach wherein tour content for each identified tour-able entity is generated only upon transition from a previous tour item to a current tour item, wherein the transition includes receiving a selection of a next tour item or upon reaching a pre determined amount of time displaying the current viewpoint.
Chavez teaches social media platform for sharing entity type and or product type and or prospective event type internet related data, see abstract, in which he teaches wherein tour content for each identified tour-able entity is generated only upon transition from a previous tour item to a current tour item… (see Chavez, p. 111, However, other Spanish music guitarists may be of interest to the user when searching for an event during a specific time and place.  That is, if the user to indicate an itinerary such as the user will be in Spain during the month of August, the engine can deliver to the user tour dates relevant to the user based on the preference genre of events occurring during that time while avoiding irrelevant information such as old web posts with expired information which is so common in retrieval based on SEO. ). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Vaittinen by the teaching of Chavez, because wherein tour content for each identified tour-able entity is generated only upon transition from a previous tour item to a current tour item, would enable the method to show/give information of all the available tours at the current time.

Response to Arguments
Applicant's arguments with respect to amended claims have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164